Watson, Judge:
The subject importations, described on the invoices as estrogenic substances or natural estrogenic substances, and covered by the protests enumerated in the schedule attached to and made a part of the decision herein, were classified by the appropriate customs officials as synthetic hormones, under item 437.56, Tariff Schedules of the United States, and were assessed with duty at the rate of 10.5 percent ad valorem.
It is the contention of plaintiff that said importations should properly have been classified as natural hormones, not artificially mixed, under item 437.58 of the schedules, for which duty at the rate of 3 percent ad valorem is provided.
By a Submission on Agreed Statement of Facts of the parties hereto it has been agreed that the imported items marked “A” and initialed E.C.A. by Import Specialist Edward C. Alfano on the invoices accompanying the entries covered by said protests consist of natural hormones, not artificially mixed.
Upon the Submission on Agreed Statement of Facts, we hold that the importations marked and initialed as aforesaid should properly have been classified as natural hormones, not artificially mixed, under item 437.58, Tariff Schedules of the United States, and subjected to duty at the rate of 3 percent ad valorem. That claim in the protests is therefore sustained. As to all other importations and all other claims, the protests are overruled.
It is hereby Adjudged and Ordered: that the Regional Commissioner of Customs at the port of New York will reliquidate the entries accordingly.